Russell, C. J.
Under the provisions of the interstate-commerce commission glassification No. 633, express classification No. 21, section E, “The rates named in this section do not apply when the value exceeds $10.00 per package, or if the amount of the O. O. D. on any shipment exceeds $10.00. The value must be marked on the package by the shipper and entered on the receipt. The notation ‘Value not exceeding $10.00/ written or stamped by the shipper on the package and receipt, will be accepted as a sufficient declaration of value.” Further, it is unlawful to charge section E rates on a package on which the value is not marked, and “Agent's must decline to receive any packages for transportation at these rates unless the rules as to marking are strictly complied with.” In the present case an unmarked package, with no written or stamped indication of its value, was accepted, in violation of the foregoing rule, by the agent of the carrier, and the carrier thereby assumed the risk of loss in the carriage, with liability to pay the full value of the shipment. The appellate division of the municipal court therefore did not err in overruling the motion for a new trial. Judgment affirmed.